*177OPINION.
Lansdon :
The petitioner advanced considerable sums for the payment of freight on shipments of goods belonging to its customers. Such advances were generally collected in a short time, but required the use of substantial amounts of capital. Its balance sheets show that at December 31, 1918, it had accounts receivable in the amount of $63,057.39 and accounts payable in the amount of $51,049.48. During the year it operated a warehouse for hire and derived income *178therefrom in the amount of $4,415.83. These facts indicate the use of capital which, though borrowed, was a material income-producing factor.

Judgment will be entered for the Commissioner.